Citation Nr: 1205499	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  07-06 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including generalized anxiety disorder (GAD) and major depressive disorder (MDD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 23, 1986 to September 25, 1986.  He received an entry level separation from the Navy.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Honolulu, Hawaii.  In August 2006 the Board remanded the Veteran's claim for additional development, including a new VA examination.  In April 2010 the Board remanded the Veteran's claim to enable him to appear at a personal hearing before a Veterans Law Judge at the RO.  In July 2010 such hearing was held before the undersigned Veterans Law Judge at the RO in Honolulu, Hawaii.  In September 2010 the Veteran's claim was again remanded for additional development.  It has now been returned to the Board for appellate disposition. 


FINDINGS OF FACT

1.  The Veteran's psychiatric disorder characterized as an anxiety disorder unequivocally preexisted his service and unequivocally was not aggravated beyond its normal progression thereby.

2.  The Veteran's psychiatric disorder characterized as a depressive disorder was not caused or permanently made worse by his military service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, characterized as an anxiety disorder, clearly and unmistakably pre-existed service, and clearly and unmistakably was not aggravated by service.  38 U.S.C.A. §§ 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2011).

2.  An acquired psychiatric disorder, characterized as a depressive disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in January 2005, prior to the rating decision at issue herein, which explained VA's duty to assist him with obtaining evidence in support of his claim.  The January 2005 letter also explained what the evidence needed to show in order to establish entitlement to service connection for a claimed disability.  The Veteran was again sent this information in April 2006.  The April 2006 letter additionally contained information about how VA assigns ratings and effective dates for service connected disabilities.  The Veteran's claim was subsequently readjudicated, most recently in a December 2011 supplemental statement of the case (SSOC), thereby curing any predecisional notice error.  In any event, any error with providing the notice required by Dingess would be harmless in this case, insofar as service connection is denied; hence, no rating or effective date will be assigned.

In addition to its duty to provide certain notices to claimants, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, service personnel records, Social Security Administration (SSA) disability records, private treatment records, and a transcript of the Veteran's testimony at the July 2010 hearing.  The Veteran was afforded 3 VA examinations in this case, which, in combination, are sufficient to enable the Board to meaningfully and fairly adjudicate the Veteran's claim.  Moreover, the most recent VA examination of January 2011 was in substantial compliance with the instructions that were set forth in the Board's September 2010 remand.  

For the reasons set forth above, the Board finds that VA satisfied its obligations pursuant to the VCAA in this case.

 Service connection

The Veteran contends that his acquired psychiatric disorder, characterized as GAD and MDD, were either caused or aggravated by his military service.  He contends that the stress of being required to pass academic tests in service either caused or permanently aggravated his psychiatric disorders and that Navy physicians did not prescribe him any anxiety medications although he felt that they should have and that this caused some sort of permanent harm.  He contended that he became nervous, anxious, and depressed during his very short military career because of factors including performance evaluations, academic evaluations, criticism of his poor academic performance, and marching.  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When determining service connection, a presumption of soundness applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. Id.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, the Veteran spent approximately 2 months in the Navy before being administratively separated for poor academic performance.  

In a "Report of Medical History" dated in June 1986, in connection with the Veteran's enlistment, he denied having psychiatric problems of any kind and no psychiatric disorder was noted at entry.  Service medical records do not show any type of psychiatric diagnosis or treatment.  It was noted on one occasion in August 1986 that the Veteran was having nausea and diarrhea that seemed to be related to stress.  At that time, the Veteran reported having been on various psychotropic medications for anxiety prior to his service.  Pre-service medical records from the Veteran's college confirm he was prescribed medications for anxiety prior to his service and the Veteran concedes that he had an anxiety disorder prior to his military service. 

Post-service treatment records show a long history of problems with depression and anxiety disorders.  Treatment for depression and anxiety with Kaiser Permanente is first shown in 1997.  Records after that time continue to show problems with depression and anxiety, including social anxiety.  None of these treatment records associate the Veteran's depression or anxiety with his military service, although a March 2005 social worker's letter and a March 2005 physician's statement expressed the opinion that the Veteran's anxiety and depression "interfered with" his military performance when he was in the service.  A statement from one of the Veteran's doctors made on a student loan discharge application dated the Veteran's mental disorders to 1985, prior to his military service, although the basis for that conclusion is not set forth.  The Veteran was also treated by social service agencies. 

The Veteran was granted SSA disability benefits for MDD and GAD for a period beginning December 2001.  

The Veteran was afforded a VA examination to determine the etiology of his mental disorders in November 2007.  At that time, the Veteran reported a 2002 hospitalization for anxiety, although notes from the Veteran's treating psychiatrist indicate that it was because the Veteran was suicidal.  There is also a reference to a hospitalization in 1993, although no reason for that hospitalization was given.  

According to the examiner, the Veteran had a history of depression and anxiety that predated his service and followed his service.  The examiner noted that in a Social Security evaluation, the Veteran's treating psychiatrist stated that the Veteran "has required consistent, fairly intensive outpatient treatment throughout his life."  At the time of the VA evaluation, the Veteran was receiving weekly therapy and medication management and was prescribed Prozac, Wellbutrin, and Klonopin. 

The Veteran reported that prior to service he received a Master's Degree and worked various jobs all of which were terminated because he was unable to handle stress.  He was clearly unable to handle the stress of being in the service either and was there for less than 3 months.  The Veteran was unable to hold steady employment due to mental health issues all of his life.  He reported that he always had periods of severe depression and anxiety with various physical symptoms such as heart palpitations and stomach problems.  He had periods of helplessness and hopelessness since childhood, with a reported suicide attempt in the seventh grade.  He was always hyperreactive to stress.  He was currently diagnosed with social phobia by his treating psychiatrist.

After conducting an evaluation of the Veteran's current symptoms, the examiner opined that the Veteran had a congenital form of depression and anxiety that had affected him since childhood.  His stomach and stress reactions to basic training in the military were no different than other reactions to stress that he had before the military and continued to experience at the present time.  He opined that the Veteran's problems were biological in nature.

In a letter dated in January 2008 the Veteran denied that he had problems with anxiety and depression since childhood (although in prior correspondence he insisted that he had psychiatric problems prior to service that were not treated properly in service).  The Veteran asserted that he was first diagnosed with anxiety and depression by Kaiser Permanente in 1997. 

The Veteran was reexamined by VA in October 2009.  At that time he reported the 2002 hospitalization due to depression and anxiety but there was no mention of a 1993 hospitalization.  He reported having anxiety since grade school.  When he had to give presentations in front of the class he would get an upset stomach and stammer.  He got in many fights in middle and high school.  In college he got nervous about tests and experienced sleep problems and upset stomach from stress.  He was prescribed medications to treat his stress symptoms.  He stopped taking medications in graduate school because it was less stressful.  In the late 1990s he again began taking medications for stress.  He was referred to a psychiatrist and was prescribed additional medications which were helpful.  He also received counseling during this time which was also helpful.  At the time of the examination, the Veteran was still prescribed medication and receiving counseling.  

The Veteran reported a family history of psychiatric problems including his siblings, mother, and grandmother.  

The Veteran reported that his depression and anxiety got worse after college because it was stressful trying to find and hold onto jobs in the adult world.  Prior to the military he did odd jobs like yard work and painting.  He found the military to be stressful with pressure to pass pencil and paper tests.  He felt that his sleep was more disrupted than in college and that this interfered with his ability to pass the tests.  He was not provided with any anxiety medications in the military so he could not manage the stress.  He denied feeling suicidal at this time.  He made friends with the guys in other bunks.  He did not seem to feel that the military  was unpleasant, aside from the testing.  It was not the examiner's impression that the Veteran's brief time in the service caused a worsening of his condition rather, it appeared that he was faced with similar stressors and could not cope without anxiolytic medications.  After service, he worked in retail for a few years and then moved to Hawaii where he continued to work in retail.  However, he stopped working in 2001.  He was on Social Security since 2002.  His depression and anxiety seemed largely stable over the last year with no remissions.

Subjectively, the Veteran believed that his anxiety and depression and sleep disturbance got worse during the military and he felt that post-service events were partially the result of his military experiences.  

However, the examiner concluded that the Veteran's MDD and GAD were not at least as likely as not related to the stress adjustment noted in service.  The Veteran appeared to have experienced significant depression and anxiety prior to service.  His depression and anxiety did not appear to have increased due to military service.   In the examiner's opinion, GAD clearly and unmistakably existed prior to the Veteran's service.  It was unclear whether depression unmistakably existed prior to military service but it seemed at least as likely as not that it did.  The Veteran reported that he could not remember a time that he felt differently.  In other words, he likely experienced depression but it was not identified as such.  His psychiatric disorders did not appear to have increased in severity during service.  He did experience more symptoms of anxiety in service since he was not treated with anxiolytic medications.  However, this did not appear to represent a change in the actual anxiety, only its appearance due to being unmedicated at that time.

The Veteran testified at a hearing in July 2010.  At that time the Veteran reported that he was treated for anxiety prior to service but that it was "in remission" when he joined the Navy.  In the Navy, the stress of having to take tests caused him to become anxious and depressed.  He reported that he got some counseling in the 1988 to 1990 time frame but he did not have any additional information about this counseling.  The Veteran reported that his treating psychiatrist and social worker wrote letters stating that they believed that his depression started in service and that his anxiety disorder was aggravated by service, but this is not in the record even though medical records from those providers, including affidavits from them from the dates identified by the Veteran, are of record.  

The Veteran was reexamined by VA in January 2011.  The examiner reviewed the claims file in connection with the examination.  According to his history, the Veteran was engaged in private treatment for depression and anxiety since 1997.  He was taking Effexor and Abilify which were helpful in managing his symptoms.  The Veteran first experienced anxiety and depressed mood when he was in secondary school and during high school.  He underwent treatment for anxiety in college before he entered the military.  He reported feeling anxious while in the Navy but he did not receive medication at that time.  He experienced a depressed mood prior to entering the Navy but he was not diagnosed with depression until after he left the service.  He reported psychiatric symptoms which had been ongoing for 20 years.  The Veteran's depression and anxiety were in partial remission due to effective medication.

The Veteran reported that he suffered from anxiety and engaged in treatment for anxiety during his youth.  He also experienced depressed mood prior to entering the service.  He reported that he had siblings that had depression and anxiety.  He was not exposed to traumatic stressors.  

In service, the Veteran was not exposed to combat or traumatic stress.  He did not experience any serious medical conditions.  He did seek care for anxiety but was not prescribed medication.  He had difficulty passing standardized tests in the Navy and reported being discharged because he could not pass the tests.  He felt that anxiety and impaired sleep made it difficult to pass the tests.

The Veteran reported that after service he was unemployed for a year.  Then he went to work for an accounting firm.  After that he worked at the National Archives for three years before deciding that it was too stressful.  He then worked part time as a teacher's assistant for 6 years until he moved to Hawaii in 1997.  He worked in retail until 2000 and stopped working at that time.  He was not currently employed.  He got along well with others at work.  He had various physical health problems.  He began treatment for depression and anxiety in 1997 and remained in psychiatric treatment since that time.  

After examining the Veteran, the examiner opined that anxiety clearly and unmistakably pre-existed the Veteran's military service.  The Veteran reported engaging in treatment and taking medication for anxiety prior to entering the service.  There was no evidence of traumatic events occurring when he was in the service and therefore anxiety was not aggravated by service.  

The Veteran experienced a depressed mood prior to service.  However, he did not receive a diagnosis of depression prior to service.  Thus, MDD cannot be said to clearly and unmistakably pre-exist the Veteran's military service.  However, the Veteran was not diagnosed with a depressive disorder in the service and there is no evidence that military service caused or aggravated a depressive disorder.  MDD was not diagnosed until many years after the Veteran left the service.  MDD had its onset after military service.  Therefore, MDD was not caused by or a result of military service and was not aggravated by military service.  The Veteran was in the Navy for slightly more than 2 months and there is no evidence of any event or occurrence that would cause or aggravate a mental disorder during that time.

The evidence shows that the Veteran's anxiety disorder clearly and unmistakably preexisted his service and was not aggravated thereby.  The Veteran was afforded 3 VA examinations and all of the examiners agreed that he Veteran's anxiety disorder preexisted his service.  None of them found any evidence of aggravation during service; rather, the Veteran's reactions during service were similar to those he had during service.  While his symptoms might have gotten temporarily worse in service, this was due to the fact that he was not on medications and not due to any actual increase in severity.  There were no traumatic events or experiences in service which could have aggravated the Veteran's anxiety disorder beyond its normal progression.

The evidence is less clear as to whether the Veteran's depression preexisted his service or whether it onset after service, with the examiners not being in agreement on this point.  The Veteran clearly reported feelings of depression and some depressive symptoms prior to service, but he was not actually diagnosed with MDD until many years after his service.  However, to the extent that his MDD may have preexisted his service, it was not aggravated thereby.  As noted by the examiner who performed the January 2011 VA examination, the Veteran was in the Navy for slightly more than 2 months and there was no evidence of any event or occurrence that would cause or aggravate a mental disorder during that time.  None of the 3 VA examiners who examined the Veteran felt that he had any mental disorder that was caused or aggravated by his service.  To the extent that the Veteran's MDD had its onset after service, as found by the examiner who performed the most recent VA examination, there is no evidence, other than the Veteran's own lay opinion, that links this disorder to the Veteran's military service.  

While the Veteran is competent to report his symptoms, he lacks the requisite expertise to diagnose, or explain the etiology of, a psychiatric disorder.  The Veteran's opinion that his psychiatric problems are attributable to his military service is outweighed by those of the VA examiners who found no link between the Veteran's current psychiatric problems and his military service. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for an acquired psychiatric disorder, including GAD and MDD, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


